41 A.3d 1052 (2012)
304 Conn. 926
Lisa ROBBINS, Administratrix (Estate of Elijah Jamal Hezekia Robbins Martin), et al.
v.
PHYSICIANS FOR WOMEN'S HEALTH, LLC, et al.
SC 18961
Supreme Court of Connecticut.
Decided April 25, 2012.
Frank H. Santoro and R. Cornelius Danaher, Jr., Hartford, in support of the petition.
Steven D. Ecker, Hartford, and M. Caitlin S. Anderson, in opposition.
The petition by the defendants Physicians for Women's Health, LLC, and Women's Health USA, Inc., for certification for appeal from the Appellate Court, 133 Conn.App. 577, 38 A.3d 142, is granted, limited to the following issue:
"Did the Appellate Court properly determine that a covenant not to sue, executed by the plaintiff in favor of a corporate tortfeasor, does not foreclose the imposition of successor liability, as a matter of law, on the subsequent purchaser of that company's assets?"